DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-008828 filed 01/22/2019 and Application No. JP 2018-208232 filed 11/05/2018. 
Applicant’s indication of Domestic Benefit information based on 16/660,274 filed 10/22/2019 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/27/2022, 04/22/2022, 03/10/2022, and 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “database management device” in claim 5. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “database management device” in paragraphs [0035] and [0036].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A management device comprising circuitry programmed to: acquire, based on driving environment information indicating a driving environment of a vehicle, with an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control, the driving environment information including information indicating that the intervention operation has been performed, acquire, based on a map information, an evaluation value for each point or section within a target range, the map information being used for driving assist control for assisting driving of the vehicle and being associated with the evaluation value indicating a certainty of the map information for each location in an absolute coordinate system, and determine, based on the evaluation value and the intervention operation location, an allowable level of the driving assist control that is allowed when the vehicle travels in the target range for each point or section within the target range. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a management device comprising circuitry programmed to: acquire, based on driving environment information indicating a driving environment of a vehicle, with an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control, the driving environment information including information indicating that the intervention operation has been performed, acquire, based on a map information, an evaluation value for each point or section within a target range, the map information being used for driving assist control for assisting driving of the vehicle and being associated with the evaluation value indicating a certainty of the map information for each location in an absolute coordinate system”. That is, other than reciting “a management device comprising circuitry programmed to: acquire, based on driving environment information indicating a driving environment of a vehicle, with an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control, the driving environment information including information indicating that the intervention operation has been performed, acquire, based on a map information, an evaluation value for each point or section within a target range, the map information being used for driving assist control for assisting driving of the vehicle and being associated with the evaluation value indicating a certainty of the map information for each location in an absolute coordinate system”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine an allowable level of the driving assist control based on an evaluation value and an intervention operation location.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a management device comprising circuitry programmed to: acquire, based on driving environment information indicating a driving environment of a vehicle, with an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed, the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control, the driving environment information including information indicating that the intervention operation has been performed, acquire, based on a map information, an evaluation value for each point or section within a target range, the map information being used for driving assist control for assisting driving of the vehicle and being associated with the evaluation value indicating a certainty of the map information for each location in an absolute coordinate system”. The “a management device comprising circuitry programmed to” is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The acquiring steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a management device comprising circuitry is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional acquiring steps are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites limitations that correspond in scope to those in claim 1 and are similarly rejected. Claim 9 additionally recites “a driver assist control method” which is a part of the abstract idea, since a method can reasonably be created and performed in the human mind.
Claim 17 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 recites limitations that correspond in scope to those in claim 1 and are similarly rejected. Claim 17 recites the additional element of “A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to”. This additional element is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional element of non-transitory computer-readable medium storing instructions is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 2 and 10-12 recite limitations that are no more than the abstract idea of claims 1, 9, and 17. These claims recite determining, maintaining values, and setting values, all of which can be reasonably performed in the human mind. Thus, these claims contain ineligible subject matter.
Claims 3, 4, and 18-20 recite limitations that are no more than the abstract idea of claims 1, 9, and 17. These claims recite determining setting values and maintaining values steps, which can reasonably be performed in the human mind. These claims also recite a management device, circuitry, non-transitory computer-readable medium, and processors of the device at a high level of generality to generically link the abstract idea to a technological environment. Thus, these claims contain ineligible subject matter.
Claim 13 recites limitations that are no more than the abstract idea of claims 1, 9, and 17. This claim recites setting value steps which can reasonably be performed in human mind. This claim also recites acquiring data and updating data steps which are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The data gathering steps are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, these claims contain ineligible subject matter.
Claim 5 recites limitations that are no more than the abstract idea of claims 1, 9, and 17. This claim recites setting values steps which can reasonably be performed in the human mind. This claim also recites a database management device, a map database, and circuitry, all at a high level of generality to generically link the abstract idea to a technological environment. The claim also recites acquiring data, and updating data steps which are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The data gathering steps are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, these claims contain ineligible subject matter.
Claims 6 and 14 contain limitations that incorporate the abstract idea recited in claims 1, 9, and 17 into a practical application. Thus, these claims contain eligible subject matter. Claims 7, 8, 15, and 16 also contain eligible subject matter due to their dependency on claims 6 and/or 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Galan-Oliveras et al. (US 2019/0049259 A1, hereinafter referred to as Galan-Oliveras), and further in view of Shashua et al. (US 2017/0010618 A1, hereinafter referred to as Shashua).
Regarding claim 1, Galan-Oliveras teaches: A management device comprising circuitry programmed to ([0011], a vehicle system for levels of autonomous driving based on map information; [0013], the vehicle management device includes circuitry): 
acquire, based on driving environment information indicating a driving environment of a vehicle, intervention operation information indicating an intervention operation location that is a location where an intervention operation is performed ([0031], the vehicle computing device locates route segments where user intervention occurs; the route segment is determined from map information; [0025], the segment analyzer determines driving factors (i.e. driving environment information) for each route segment; [0043], the vehicle monitors for updated autonomous driving factors (such as user intervention) to update autonomy levels for route segments where user intervention occurs; the vehicle also tracks historic driving data of the user which is part of the driving environment information (see [0026]); here, historic driving data and updated data from user intervention are known to the vehicle and indicate when intervention operations are performed), 
the driving environment information including information indicating that the intervention operation has been performed ([0031], the vehicle computing device locates route segments where user intervention occurs; the route segment is determined from map information; [0025], the segment analyzer determines driving factors (i.e. driving environment information) for each route segment; [0043], the vehicle monitors for updated autonomous driving factors (such as user intervention) to update autonomy levels for route segments where user intervention occurs; the vehicle also tracks historic driving data of the user which is part of the driving environment information (see [0026]); here, historic driving data and updated data from user intervention are known to the vehicle and indicate when intervention operations are performed), 
acquire, based on a map information, an evaluation value for each point or section within a target range ([0025], the segment analyzer determines, for each route segment (i.e. target range), an autonomous quality of service (QoS) score (i.e. evaluation value) based on associated driving factors; the driving factors include map information), 
the map information being used for driving assist control for assisting driving of the vehicle and being associated with the evaluation value indicating a certainty of the map information for each location in an absolute coordinate system ([0012], the level of vehicle automation (i.e. driving assist control) is dependent on available map data (i.e. map information from a map database); [0025], the segment analyzer determines, for each route segment, an autonomous quality of service (QoS) score based on the associated driving factors; the driving factors include map information; [0031], the vehicle may have access to high definition map information which allows it to operate at higher autonomy levels; route segments with less detailed map data (i.e. data will less certainty) can only operate at lower autonomy levels; here, the QoS score is the evaluation value and the value is dependent on the certainty of available map information for each route segment (each route segment correspond to a location in an absolute coordinate system)), and 
determine, based on the evaluation value and the intervention operation location, an allowable level of the driving assist control that is allowed when the vehicle travels in the target range for each point or section within the target range ([0025], the segment analyzer determines autonomous driving factors for each route segment; the segment analyzer determines an autonomous quality of service (QoS) score (i.e. evaluation value) based on the autonomous driving factors; the evaluation value is indicative of an autonomy level achievable by the vehicle for the route segment; [0031], route segments that include a user intervention operation location indicate a lower autonomy level; here, allowable levels for autonomous driving depend on the evaluation value and any driver intervention operations).  
However, Galan-Oliveras does not explicitly teach the intervention operation information includes an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present; and the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control.
Shashua teaches the intervention operation information includes an intention of a driver to intervene in a driver assistance control when a phenomenon undesirable for the driver assistance control is present ([0927], a user may intervene to alter a maneuver of a vehicle (which may be an autonomous vehicle) while the vehicle is traveling on a roadway according to the road model; an altered maneuver of the vehicle based on user intervention may be made in contradistinction to override predetermined vehicular trajectory instructions provided by the road model; [0933], the user can intervene to override the road model and alter the course of the vehicle, such as to turn due to a proximate vehicle (i.e. intervene when a phenomenon undesirable for the driver assistance control is present); [0941], a user input to one or more of the throttling system, braking system, and steering system may differ from an initiated maneuver and cause and override to alter the maneuver based on the received user input); and 
the intervention operation being an operation performed by the driver of the vehicle to intervene in driving assist control during execution of the driving assist control ([0927], a user may intervene to alter a maneuver of a vehicle (which may be an autonomous vehicle) while the vehicle is traveling on a roadway according to the road model; an altered maneuver of the vehicle based on user intervention may be made in contradistinction to override predetermined vehicular trajectory instructions provided by the road model; the vehicle may capture and store navigational information about the situation in which the override occurred and send the information from the vehicle to the server over one or more networks; [0933], the user can intervene to override the road model and alter the course of the vehicle, such as to turn due to a proximate vehicle; [0941], a user input to one or more of the throttling system, braking system, and steering system may differ from an initiated maneuver and cause and override to alter the maneuver based on the received user input).
Galan-Oliveras and Shashua are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Galan-Oliveras with the intervention operation of Shashua to create a map information system that recognizes when a driver intervention operation is performed representing an intention of the driver to intervene in the driving assist control while the vehicle is being controlled by the driving assist control.
The motivation for modification would have been to create a map information system that recognizes when a driver intervention operation is performed representing an intention of the driver to intervene in the driving assist control while the vehicle is being controlled by the driving assist control in order to create a safer vehicle system where user interventions are allowed and used to operate the vehicle while being recorded in order to keep more accurate data of vehicle operations. This enables the vehicle to plan routes more effectively using the historical data in order to increase the reliability of autonomous driving modes.

Regarding claim 9, Claim 9 corresponds in scope to claim 1 and is similarly rejected. Galan-Oliveras-Shashua further teach: A driver assist control method (Galan-Oliveras, [0048], the vehicle control device causes the vehicle to perform the method; [0011], a vehicle system for levels of autonomous driving based on map information).

Regarding claim 17, Claim 17 corresponds in scope to claim 1 and is similarly rejected. Galan-Oliveras-Shashua further teach: A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (Galan-Oliveras, [0009], the embodiments may be implemented as instructions carried by or stored on one or more non-transitory machine-readable storage media, which may be read and executed by one or more processors).  

Regarding claim 2, Galan-Oliveras-Shashua further teach: The management device according to claim 1, wherein the allowable level of the driving assist control is equal to or less than the allowable level of the driving assist control in a normal location that is not the intervention operation location, on condition that the evaluation values in the intervention operation location and the normal location are identical (Galan-Oliveras, [0025], the segment analyzer determines an allowable autonomy level for each route segment based on the QoS score; here, a normal route segment and a route segment where an intervention operation might happen can have the same QoS score (i.e. evaluation value); [0031], route segments with user intervention operations indicate a lower level of autonomy; here, when a user intervention operation occurs, the route segment where the intervention operation occurred (i.e. intervention operation location) will have a lower level of autonomy).  
Regarding claim 10, Claim 10 corresponds in scope to claim 2 and is similarly rejected. 
Regarding claim 18, Claim 18 corresponds in scope to claim 2 and is similarly rejected. 

Regarding claim 3, Galan-Oliveras-Shashua further teach: The management device according to claim 2, wherein the circuitry is further configured to: set the allowable level of the driving assist control to a first level in a location where the evaluation value is less than a threshold (Galan-Oliveras, [0025], the QoS score (evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; here, the evaluation value (QoS score) for a first autonomy level must be less than the required threshold criteria for transitioning to a second autonomy level in order for the vehicle to operate in the first allowable level for the associated route segment; Table 1, the allowable level is 3 in location s2 since the evaluation value is a 3, which is less than a threshold which can be a 4), 51 
set the allowable level of the driving assist control to a second level that is higher than the first level in a location where the evaluation value is equal to or more than the threshold (Galan-Oliveras, [0025], the QoS score (evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Table 1, the allowable level is 4 in location s3 since the evaluation value for that location is a 4, which is equal to or more than the threshold which can be a 4), and 
increase the threshold in the intervention operation location so as to be larger than the threshold in a normal position (Galan-Oliveras, [0031], when user intervention occurs, the route segment is given a lower level of autonomy; Table, 1, each driving segment can be associated with criteria (thresholds) for transitioning to different levels of autonomy; here, when the intervention operation occurs, the autonomy level decreases for that location; this means the vehicle meets less of the threshold criteria required to reach a next level of autonomy than a normal position requires; thus, the threshold criteria for the intervention operation location increases relative to the threshold criteria in the normal position).  
Regarding claim 11, Claim 11 corresponds in scope to claim 3 and is similarly rejected. 
Regarding claim 19, Claim 19 corresponds in scope to claim 3 and is similarly rejected.

Regarding claim 5, Galan-Oliveras-Shashua further teach: The management device according to claim 1, further comprising a database management device configured to manage a map database (Galan-Oliveras, [0022], the vehicle includes a segment analyzer and an in-trip updater which manage autonomy level determination and updating route/map information based on updated autonomy levels (see [0025] and [0027]); the autonomy levels are added to a map database (see Fig. 6) and are updated as needed; here, the segment analyzer and in-trip updater make up the database management device), wherein: the circuitry is further configured to (Galan-Oliveras, [0013], the vehicle management device includes circuitry)
acquire the intervention operation information from the driving environment information (Galan-Oliveras, [0025], the segment analyzer determines autonomy levels for the vehicle for route segments based on driving environment information; [0031], routes where user intervention occurs have a lower autonomy level; here, the segment analyzer acquires the intervention operation information), 
update the map database so as to reduce the evaluation value in the intervention operation location (Galan-Oliveras, [0031], route segments where user intervention occurs have a lower autonomy level and lower QoS/evaluation value; [0043] the vehicle monitors for updated autonomous driving factors (i.e. the factors that change the QoS/evaluation value); here, user intervention would be a factor that changes the value; [0043], based on the updated autonomous driving factor, the QoS score for associated route segments are updated and the route map is updated based on the updated QoS scores); 
set the allowable level of the driving assist control to a first level in a location where the evaluation value is less than a threshold (Galan-Oliveras, [0025], the QoS score (i.e. evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; here, the evaluation value (QoS score) for a first autonomy level must be less than the required threshold criteria for transitioning to a second autonomy level in order for the vehicle to operate in the first allowable level for the associated route segment; Table 1, shows the allowable level is 3 in location s2 since the evaluation value is a 3, which is less than a threshold which can be a 4), and 
set the allowable level of the driving assist control to a second level that is higher than the first level in a location where the evaluation value is equal to or more than the threshold (Galan-Oliveras, [0025], the QoS score (corrected evaluation value) helps determine which autonomy level the vehicle can operate within for a route segment; [0034], full autonomy can be a level 5, while the lowest autonomy can be a level 0 or 1; Table 1, the allowable level is 4 in location s3 since the evaluation value for that location is a 4, which is equal to or more than the threshold which can be a 4).  
Regarding claim 13, Claim 13 corresponds in scope to claim 5 and is similarly rejected.

Regarding claim 6, Galan-Oliveras-Shashua further teach: The management device according to claim 1, further comprising a driving assist controller configured to perform the driving assist control of the allowable level of the driving assist control, based on the driving environment information and the map information (Galan-Oliveras, [0019], the driving assist system includes controllers capable of controlling movement of the vehicle; [0012], the level of automation for the vehicle is dependent on map information and driving environment information; here, the controller moves the vehicle in accordance with the level of autonomy).  
Regarding claim 14, Claim 14 corresponds in scope to claim 6 and is similarly rejected.

Regarding claim 7, Galan-Oliveras-Shashua further teach: The management device according to claim 6, further comprising a display device mounted on the vehicle (Galan-Oliveras, [0022], vehicle has a user interface; [0023], the user interface can display a route to the user), wherein: 
the circuitry is further configured to determine the allowable level of the driving assist control along the target route for the vehicle to travel (Galan-Oliveras, [0025], the segment analyzer (i.e. driving assist level determination device) determines an autonomy level for the vehicle for the associated route segments); and 
the driving assist controller is configured to display on the display device a transition of the allowable level of the driving assist control from a current location or current time (Galan-Oliveras, [0023], the user interface can display a proposed route to the user; the user interface may further alert the user of a change in the QoS score associated with an upcoming route segment during a trip; [0042], the user interface display can provide advanced warning to the user when the vehicle nears a route segment with reduced autonomy as compared to the current route (i.e. the user is notified of a transition of the allowable level).  
Regarding claim 15, Claim 15 corresponds in scope to claim 7 and is similarly rejected.

Regarding claim 8, Galan-Oliveras-Shashua further teach: The management device according to claim 7, wherein the driving assist controller is configured to display on the display device the target route and the transition of the allowable level of the driving assist control so as to be superimposed on a map (Galan-Oliveras, [0023], the user interface can display a proposed route to the user; the user interface may further alert the user of a change in the QoS score associated with an upcoming route segment during a trip; [0042], the user interface display can provide advanced warning to the user when the vehicle nears a route segment with reduced autonomy as compared to the current route (i.e. the user is notified of a transition of the allowable level); Fig. 6, shows a display of route segments on a map with each segment having the allowable level for the segment). 
Regarding claim 16, Claim 16 corresponds in scope to claim 8 and is similarly rejected. 

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Galan-Oliveras et al. (US 2019/0049259 A1, referred to as Galan-Oliveras), and further in view of Shashua et al. (US 2017/0010618 A1, referred to as Shashua) and Ricci (US 2018/0127001 A1, hereinafter referred to as Ricci).
Regarding claim 4, Galan-Oliveras-Shashua further teach: The management device according to claim 2, wherein the circuitry is further configured to (Galan-Oliveras, [0011], a vehicle system for levels of autonomous driving based on map information; [0013], the vehicle management device includes circuitry). However, Galan-Oliveras-Shashua do not explicitly teach: maintain the evaluation value in a normal position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value, set the allowable level of the driving assist control to a first level in a location where the corrected evaluation value is less than a threshold, and set the allowable level of the driving assist control to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the threshold. However, Galan-Oliveras-Shashua do teach capturing and storing navigational situation information about the situation in which the override occurred and sending the navigational situation information from the vehicle to the server over one or more networks (Shashua, [0927]).
Ricci teaches: maintain the evaluation value in a normal position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value ([0223], the vehicle control system may wait until a change in the driving level has been made; this change may be a result of an automatic change or a manual change by the user as a result of preference of the user (i.e. user intervention); upon change in the driving level being made, the current vehicle driving level is determined; when a database entry is created, the vehicle control system may note in the database entry the type of change made; [0153], the risk score may be assigned and adjusted during travel; the risk score can be preassigned and then adjusted based on information gathered from onboard sensors; for example, if precipitation is detected, the risk score may be changed to a corrected risk score and the automation level can be changed; Fig. 15, the stretch of road in segment 1501 would have a lower risk score than the stretch of road in segment 1505; if the road stayed flat as in 1501 and continued but then came across the weather in 1505, the original risk score of 1501 would remain the same until the section with rain, where the risk score would increase; then if the raid stopped, the risk score would decrease, and the driver would take over more control (i.e. intervene), showing that when the evaluation level decreases, the driver intervenes (i.e. maintain the evaluation value in a previous position while reducing the evaluation value in the intervention operation location to acquire a corrected evaluation value)), 
set the allowable level of the driving assist control to a first level in a location where the corrected evaluation value is less than a threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value or low corrected evaluation value and thus a low level of autonomy (i.e. allowable level is a first level in a location where the corrected evaluation value is less than a threshold)), and 
set the allowable level of the driving assist control to a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the threshold ([0193], data may be collected such that roads which appear to be normal may be identified as especially dangerous; the data may record a risk score range, an optimum driving level, and a reaction; a vehicle determining a current road segment is within a range of risk scores (threshold evaluation level values) from 0-10 (a low risk category of road) may suggest to a driver to switch to an automation level of 0, or fully manual; if a vehicle system determines a current road segment is within a higher category of risk, e.g. 31-35, the vehicle system may suggest the driver switch to automation level 3; if a vehicle system determines the current category of risk is very high, e.g. 56-60, the system may determine the proper reaction is to automatically switch to automation level 5 (i.e. fully automated); Fig. 15, the stretch of road in segment 1501 would have a low evaluation value and a low level of autonomy; segment 1505 would have a higher evaluation value and thus a higher level of autonomy  (i.e. allowable level is a second level that is higher than the first level in a location where the corrected evaluation value is equal to or more than the threshold)).
Galan-Oliveras, Shashua, and Ricci are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the map information system of Galan-Oliveras-Shashua with the allowable level and evaluation values of Ricci to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information.
The motivation for modification would have been to create a map information system that adjusts evaluation values and allowable levels of roads and driving based on corrected evaluation value information in order to keep more accurate data of vehicle operations for current and future vehicle use. This enables the vehicle to plan routes more effectively using the historical and updated data in order to increase the reliability of autonomous driving modes.
Regarding claim 12, Claim 12 corresponds in scope to claim 4 and is similarly rejected. 
Regarding claim 20, Claim 20 corresponds in scope to claim 4 and is similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664